Citation Nr: 1441382	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  06-07 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic lung disability other than sarcoidosis.

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1977 to December 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board denied the Veteran's claim of service connection for sarcoidosis in an April 2011 decision.  The Veteran then appealed the Board's April 2011 decision to the United States Court of Appeals for Veterans Claims (Court) which, in February 2012, issued an order granting a Joint Motion for Partial Remand (JMR).  In the JMR, the parties agreed that the April 2011 Board decision improperly limited the scope of its analysis to sarcoidosis, and determined a partial vacatur and remand was necessary to discuss other potential diagnoses.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The parties also agreed the appellant abandoned his appeal of the portion of the Board's decision which denied service connection for sarcoidosis.  As such, the issue on appeal has been modified as reflected above.

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  All documents associated with the Veteran's electronic claims file have been reviewed and considered by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claim of service connection for a lung disorder.

The Veteran was afforded a VA examination in November 2013.  The examiner diagnosed the Veteran with bronchiectasis.  The Veteran's symptoms included an intermittent productive cough and acute infection.  In the February 2014 VA addendum opinion, the VA examiner stated that the Veteran was diagnosed with bronchiectasis in 2008, according to him.  The examiner stated that this was ten years after his 1998 military discharge.  However, the medical evidence of record shows that the Veteran was first diagnosed with bronchiectasis in a March 2004 CT scan report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).

Additionally, the examiner noted that the known risk factors and etiologies of bronchiectasis included primary infections, bronchial obstruction, aspiration, cystic fibrosis, primary ciliary dyskinesia, allergic bronchopulmonary aspergillosis, immunodeficiency states, congenital anatomic defects, connective-tissue disorders, alphal-antitrypsin (AAT) deficiency, autoimmune diseases, idiopathic inflammatory disorders, autosomal dominant polycystic kidney disease, traction from other processes, and toxic gas exposure.  The examiner concluded that the Veteran had none of these conditions while on active duty.  However, the examiner failed to discuss the December 2008 VA examination report, where the VA examiner noted that after review of the claims file, he concluded that the Veteran was exposed to shipboard anti-skid material in-service.  Id. at 301.

Additionally, the examiner stated that the Veteran's service treatment records (STRs) documented two or three complaints and treatments in mid 1998 (just a few months before his discharge) for a dry hacking cough and a normal chest X-ray in September 1998.  The examiner noted that there was no diagnosis established at that time.  She further stated that there were no other lung/respiratory related complaints or problems in the STRs prior to this documentation.  The examiner concluded that this history did not support the diagnosis of bronchiectasis related to his military service.  However, the September 1998 x-ray report showed that there may be some increased markings in the upper chest, right greater than left, on the frontal view.  The radiologists noted that while this may be technical, an early pneumonia was possible.  Additionally, the examiner did not discuss the July 1998 Report of Medical History at discharge, where the Veteran reported pain or pressure in the chest. Id at 301.

Without further clarification, the Board cannot determine whether the Veteran's lung disability had its onset in-service or otherwise is related to active service.  See Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the Board finds that, on remand, a VA medical opinion should be obtained in order to determine the etiology of the Veteran's lung disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Ensure the Veteran's VA medical records are up to date.

2. After the foregoing, obtain a VA medical opinion to determine the nature and etiology of the Veteran's chronic lung disability, to include bronchiectasis.  A copy of this remand and all relevant medical records should be made available to the examiner.  

The examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current lung disability, to include bronchiectasis, had its onset in service or is related to any in-service disease, event, or injury, to include the in-service treatment for persistent cough and September 1998 chest x-ray report, and exposure to shipboard anti-skid material in-service.

The examiner should consider the Veteran's service treatment records; VA treatment records; private treatment records; the December 2008 VA examination report; the June 2012 private physician letter; the Veteran's lay statements; and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner should not base his or her opinion solely on the fact that there was no lung disability noted at discharge.  If the examiner is unable to provide an opinion without a resort to speculation even with the parameters set forth above, then a thorough explanation as to why an opinion cannot be rendered should be provided.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should readjudicate the Veteran's claim.  The RO should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



